Order issued November , 2012




                                                In The
                                  Truth of Apptatz
                           ITi1tI listrirt ni txtus at Dallas
                                        No. 05-12-00944-CV


               IN THE INTEREST OF P.E., C.E., C.E., AND S.E., CHILDREN


                                              ORDER

        The Court DENIES court reporter Kim Allen's sanctions motion which was included in her

November 1, 2012 response to Father' s motion to review the trial court' s order sustaining the contest

to the affidavit of indigence




                                                       4   FA-BETH LANG- IER
                                                            TICE